UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 16-2003


JOHN LASCHKEWITSCH,

               Plaintiff - Appellant,

          v.

AMERICAN NATIONAL LIFE INSURANCE COMPANY,

               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:15-cv-00021-D)


Submitted: December 14, 2016             Decided:   December 20, 2016


Before KING, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John B. Laschkewitsch, Appellant Pro Se.      Kelly C. Hanley,
Gilbert Charles Laite, III, WILLIAMS MULLEN, Raleigh, North
Carolina; Joseph Ray Pope, WILLIAMS MULLEN, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John      Laschkewitsch         seeks    to        appeal    the    district       court’s

order granting summary judgment against him.                               This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain       interlocutory            and     collateral       orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,       337   U.S.     541,       545-46       (1949).      The   order

Laschkewitsch         seeks    to     appeal,       which        decided    the    issue    of

liability but made clear that the district court had yet to

conduct    further      proceedings          to    determine          damages,    attorney’s

fees, and costs, is neither a final order nor an appealable

interlocutory or collateral order.                      See Liberty Mut. Ins. Co. v.

Wetzel, 424 U.S. 737, 744 (1976); Dilly v. S.S. Kresge, 606 F.2d

62, 62-63 (4th Cir. 1979).                    Accordingly, we grant Appellee’s

motion    to    dismiss       the    appeal       for    lack    of     jurisdiction.       We

dispense       with    oral     argument          because        the    facts     and    legal

contentions      are    adequately       presented          in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                   DISMISSED




                                              2